Citation Nr: 1710775	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  96-23 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for status post low back injury with paravertebral myositis (low back disability) prior to March 24, 2016.

2.  Entitlement to a higher rating for low back disability, currently evaluated as 40 percent disabling. 

3.  Entitlement to a rating in excess of 10 percent for left knee patellar tendinitis with exostosis based on impairment other than range of motion.

4.  Entitlement to a rating in excess of 10 percent for left knee patellar tendinitis with exostosis based on range of motion.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Air Force from January 1968 to January 1994.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico in September 1994.  

In September 1994, the RO granted the Veteran's claims of entitlement to service connection for status post low back injury with paravertebral myositis and left knee patellar tendinitis with exostosis.  Both disabilities were assigned a noncompensable rating.  In June 1996, the Veteran perfected an appeal of this decision requesting increased evaluations for each condition.  In December 2000, the Board remanded the claims for further development.  

In March 2005, the RO issued a rating decision granting a 20 percent rating for the Veteran's low back injury with paravertebral myositis and a 10 percent rating for his left knee patellar tendinitis with exostosis.  The RO stated that these ratings were "considered a total grant of the benefits sought"; however, there was no indication that the Veteran sought only a 20 percent and 10 percent rating.  

In May 2016, the RO issued a rating decision that increased the Veteran's rating for low back disability from 20 to 40 percent effective March 24, 2016 and granted a separate 10 percent rating for left knee patellar tendinitis with exostosis based on limitation of flexion.

The issues of entitlement to service connection for diabetes mellitus, radiculopathy of the bilateral lower extremities, peripheral neuropathy of the bilateral upper extremities, and erectile dysfunction were previously on appeal.  However, in a May 2016 rating decision, the RO granted service connection for diabetes mellitus, peripheral neuropathy of the bilateral upper and lower extremities, and special monthly compensation based on loss of use of a creative organ.  These issues have been resolved and are no longer on appeal before the Board.  

The issues of a higher evaluation for left knee patellar tendinitis with exostosis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal, considering the Veteran's pain and corresponding functional impairment, the Veteran's low back disability is manifested by severe limitation of motion with severe intervertebral disc syndrome, characterized by recurrent attacks with intermittent relief.  

2.  The Veteran's low back disability has not been manifested by incapacitating episodes of intervertebral disc disease requiring bedrest prescribed by a physician for at least six weeks of the past twelve months.

3.  The Veteran's low back disability has not been productive of unfavorable ankylosis of the entire thoracolumbar spine of the entire spine.

4.  The Veteran's low back disability is productive of peripheral neuropathy of the left lower extremity of the left lower extremity that results in disability analogous to mild incomplete paralysis of the sciatic nerve prior to February 5, 2010.

CONCLUSIONS OF LAW

1.  Effective February 1, 1994, the criteria for a 40 percent rating, and no more, for low back disability, has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002, 2016); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a; Diagnostic Codes 5235-5243, 5285, 5286, 5292, 5293, 5295 (2001, 2002, 2016).

2.  Since September 23, 2002, the criteria for a separate 10 percent evaluation for left-sided mild incomplete paralysis of the sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002, 2016); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124, 4.124a; Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's low back injury with paravertebral myositis is currently assigned a 20 percent rating prior to March 24, 2016 and a 40 percent rating thereafter.  The Veteran contends that higher ratings are warranted.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Before proceeding with its analysis of the Veteran's claims, the Board finds that some discussion of the Fenderson case is warranted.  In that case, the Court noted the distinction between a new claim for an increased evaluation of a service-connected disability and a case in which the Veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been service-connected.  In the former case, the Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that the current level of disability is of primary importance.  In the latter case, where, as here, the Veteran has expressed dissatisfaction with the assignment of an initial rating, the VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Effective September 23, 2002, VA revised the criteria for evaluating spinal disorders under Diagnostic Code 5293, intervertebral disc syndrome.  67 Fed. Reg. 54,345-54,349 (2002).  VA again revised the criteria for evaluating spine disorders, effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 (2003).  

VA's General Counsel has held that where a law or regulation changes during the pendency of a claim for a higher rating, the Board must first determine whether the revised version is more favorable to the Veteran.  In so doing, it may be necessary for the Board to apply both the old and new versions of the regulation.  If the revised version of the regulation is more favorable, the retroactive reach of that regulation under 38 U.S.C.A. § 5110(g) can be no earlier than the effective date of that change.  The Board must generally apply both the former and the revised versions of the regulation for the period prior and subsequent to the regulatory change, but an effective date based on the revised criteria may be no earlier than the date of the change.  

VA thus must consider the claim for a higher rating pursuant to the former and revised regulations during the latter part of this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  Prior to September 23, 2002, the Board will consider this claim under the former regulation only.  Id. at 467; cf. VAOPGCPREC 3-2000 (which contemplates an appellate period that both precedes and succeeds the effective date of the regulatory change).

Former Diagnostic Code 5292 provided that a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine and a maximum rating of 40 percent required severe limitation of motion.  

Former Diagnostic Code 5295 provided that 20 percent evaluation required muscle spasm on extreme forward bending and loss of lateral spine motion; a maximum rating of 40 percent was warranted when the disability was productive of severe disability manifested by listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space or some of the above with abnormal mobility on forced motion.  

Under former Diagnostic Code 5293, a 20 percent evaluation required moderate intervertebral disc syndrome, with recurring attacks.  A 40 percent evaluation contemplated severe intervertebral disc syndrome, characterized by recurrent attacks with intermittent relief.  Finally, a maximum evaluation of 60 percent evaluation required pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.

Under an amendment to the rating schedule effective on September 23, 2002, the rating formula for evaluating intervertebral disc syndrome was changed.  Under Diagnostic Code 5293, as amended, intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluation of all other disabilities, whichever method results in the higher evaluation.  The revised criteria provide that a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least four but less than six weeks per year.  Finally, a maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least six weeks, during the past 12 months.  

For purposes of evaluations under revised Diagnostic Code 5293 (now 5243, see below), an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Effective September 26, 2003, VA again revised the criteria for rating spinal disorders.  These revisions consist of a new rating formula encompassing such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  These changes are listed under Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now embodying the recently revised provisions of the former Diagnostic Code 5293 (for intervertebral disc syndrome).  Effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating requires unfavorable ankylosis of the entire spine.

The notes listed below apply to the General Rating Formula for Diseases and Injuries of the Spine under Diagnostic Codes 5235-5243: Note (1) Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

The Veteran's low back injury with paravertebral myositis is currently rated 20 percent prior to March 24, 2016 and 40 percent thereafter under DC 5237. 

At the April 1994 VA examination, the Veteran complained of recurrent low back pain radiating down the posterior side of the legs to the ankles.  The examination showed range of motion as follows: forward flexion to 100 degrees, backward extension to 45 degrees, left lateral flexion to 45 degrees, right lateral flexion to 45 degrees, rotation to the left and to the right to 40 degrees.  The examiner noted no pain on movement of the lumbosacral spine.  The examiner noted evidence of neurological involvement manifested by diminished left patellar reflex which corresponded to the L4 myotome, which he diagnosed as left L4 radiculopathy.

A May 1996 VA physical therapy record showed flexion to 25 degrees.  The September 1996 VA examination showed forward flexion to 80 degrees, backwards extension to 20 degrees, left lateral flexion to 25 degrees, right lateral flexion to 30 degrees, and rotation of the left and right to 35 degrees with no objective evidence of pain on movement, normal muscle strength in both lower extremities, knee and ankle jerks 2+ bilateral and symmetric.  

The December 1999 VA examination showed flexion to 85 degrees, extension to 15 degrees, lateral bending to the right and left to 15 degrees, and rotation to the right and left to 30 degrees with painful rotation to the right at 30 degrees.  At the examination, the Veteran reported no radiation of pain to the lower extremities and no weakness or numbness of the lower extremities.

At the June 2002 VA examination, the Veteran reported low back pain which functionally impaired him on more than twelve occasions during the prior year, for which he used Motrin for three days and bed rest for two to three days.  On physical examination, forward flexion was 30 degrees.  The examiner noted moderate objective evidence of painful motion on all movements of the lumbar spine; moderate lumbar paravertebral muscle spasm; no weakness of the legs with normal muscle strength graded 5/5; and moderate tenderness to palpation of lumbosacral paravertebral muscles.  In regard to neurological abnormalities, the examiner noted no muscle atrophy of the lower extremities, negative straight leg raising bilaterally, knee jerks +2 with recruitment, left ankle jerk +1, and right ankle jerk +2.

At the March 2010 VA examination, the Veteran reported constant severe low back pain radiating to the buttocks with severe flare-ups weekly for hours in duration.  The examination revealed incapacitating episodes, which lasted for less than a week during the past twelve month period.  The examiner noted no ankylosis.  He noted objective abnormalities of the thoracic sacrospinalis were spasms of the left and right.  The lower extremities had no abnormal sensation and the reflex examination was normal.  Range of motion testing showed flexion to 75 degrees, extension to 15 degrees, left lateral flexion to 10 degrees, left lateral rotation to 20 degrees, right lateral flexion to 10 degrees, and right lateral rotation to 15 degrees with objective evidence of pain on active range of motion and following repetitive motion.  

The March 2016 VA back examination showed forward flexion to 30 degrees.  The examination showed no muscle spasm.  The Veteran had decreased sensation to light touch in the right and left feet and toes.  The examiner noted radicular pain or other signs or symptoms due to radiculopathy.  The examiner noted no IVDS and no other neurological abormalities or findings related to a thoracolumbar spine condition (such as bowel or bladder problems/ pathologic reflexes).  

Based on the foregoing, the Board finds that under the former diagnostic codes for the spine, the proper rating code is DC 5293.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  The Board determined the Veteran's symptoms of low back injury with paravertebral myositis, including pain, functional impairment, incapacitating episodes, and radiculopathy of the left lower extremity is most analogous to severe intervertebral disc syndrome, characterized by recurrent attacks with intermittent relief.

The Board determined a rating in excess of 40 percent is not warranted under the former DC 5293 as the preponderance of the evidence is against a finding that the Veteran's low back injury with paravertebral myositis was manifested by pronounced intervertebral disc syndrome, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, and little intermittent relief.  As noted above, the April 1994 examiner determined there was evidence of neurological involvement manifested by diminished left patellar reflex which corresponded to the L4 myotome, which he diagnosed as left L4 radiculopathy.  However, the September 1996 VA examiner specifically noted it appeared that on the orthopedic evaluation in 1994, the Veteran was not relaxed and at that time had a diminished left knee jerk, however on the September 1996 examination, the Veteran was relaxed and had a normal left knee jerk.  Subsequent VA examinations showed knee jerks 2+, right ankle jerk +2, and left ankle jerk never below +1.  See September 1996 VA examination, December 1999 VA examination, June 2002 VA examination, March 2010 VA examination, and March 2016 VA examination.  At the December 1999 VA examination, the Veteran reported no radiation of pain to the lower extremities and no weakness or numbness of the lower extremities.  Although muscle spasm is noted on the June 2002 VA examination, the examination showed no weakness of the legs and normal muscle strength.   

The Board has also considered whether evaluation of the Veteran's disability under any other former or revised diagnostic code could result in an evaluation higher than 40 percent.  A high rating is not available under DC 5292 or 5295 because 40 percent is the maximum rating under those DCs.  

The Board has also considered whether a higher rating is not warranted under the revised criteria for rating spinal disorders (DC 5235-5243, with DC 5243 now embodying the recently revised provisions of the former DC 5293 for intervertebral disc syndrome) subsequent to its effective date of September 26, 2003.  A higher rating is not warranted under the revised criteria for rating spinal disorders because the VA examinations and treatment records do not show unfavorable ankylosis of the thoracolumbar spine or the entire spine.  

The Board has also considered whether a higher rating is warranted for revised DC 5293 (now 5243) subsequent to its effective date, September 23, 2002.  A higher rating is not warranted under revised DC 5293 (now 5243) as the evidence does not show incapacitating episodes having a total duration of at least six weeks during the past twelve months.  The Board acknowledges that at the June 2002 VA examination, the Veteran reported severe back pain which functionally impaired him on more than twelve occasions in the prior year for which he used Motrin for three days and bed rest for two to three days.  However, the June 2002 VA examination was prior to the effective date the revised regulations, which was September 23, 2002.  Further, the Veteran reported bed rest, but there is no indication that the bed rest was prescribed by a physician as is required under DC 5293 (now 5243).  At the March 2010 VA examination, the Veteran reported incapacitating episodes lasting less than one week during the prior twelve month period.  The March 2016 VA back examination noted no diagnosis of IVDS.  As such, a rating in excess of 40 percent is not warranted under the former or revised diagnostic codes regarding the spine.  

As the Veteran has been granted a rating of 40 percent for his low back injury with paravertebral myositis, the holding of Correia v. McDonald, 28 Vet. App. 158 (2016) is not applicable because the Veteran has received the maximum rating for limitation of motion throughout the examination.  Accordingly, the Board finds a remand for additional range of motion testing is not warranted.

Separate Evaluations for Neurological Impairment

After a careful review of the record, the Board finds that the Veteran's peripheral neuropathy of the left lower extremity warrants a 10 percent rating prior to February 5, 2010 as it is associated with the Veteran's low back injury with paravertebral myositis.  As noted above, under an amendment to the rating schedule effective September 23, 2002, the rating formula for evaluating intervertebral disc syndrome was changed.  Under Diagnostic Code 5293, as amended, intervertebral disc syndrome is evaluated either on the total duration of incapacitating episodes over the past twelve months, or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluation of all other disabilities, whichever method results in the higher evaluation.  A May 2016 rating decision granted service connection for peripheral neuropathy of the left lower extremity associated with diabetes mellitus type II with erectile dysfunction and diabetic nephropathy with an evaluation of 20 percent and peripheral neuropathy of the right lower extremity associated with diabetes mellitus type II with erectile dysfunction and diabetic nephropathy with an evaluation of 10 percent effective February 5, 2010 under DC 8520.  

Under DC 8520, disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis of the sciatic nerve which is mild, moderate, or moderately severe in degree, respectively.  A 60 percent disability rating is warranted for severe incomplete paralysis with marked muscle atrophy.  The maximum 80 percent disability rating is warranted when there is complete paralysis of the sciatic nerve, which contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  38 C.F.R. 4.124a, Diagnostic Code 8520.  The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

As noted above, at the April 1994 VA examination, the Veteran complained of recurrent low back pain radiating down the posterior side of the legs to the ankles.  The examiner noted evidence of neurological involvement manifested by diminished left patellar reflex which corresponded to the L4 myotome, which he diagnosed as left L4 radiculopathy.  At the June 2002 VA examination, the Veteran noted no muscle atrophy of the lower extremities, negative straight leg raising bilaterally, knee jerks +2 with recruitment, left ankle jerk +1, and right ankle jerk +2.  At the March 2010 VA examination, the Veteran reported constant severe low back pain radiating to the buttocks.  

Additionally, at a March 2016 VA examination for diabetic sensory-motor peripheral neuropathy, the examiner noted there was a history of radicular complaints involving the left lower extremity and found that the sensation of pain and tingling in the left leg is unmistakably of radicular origin and secondary to the service connected condition of lumbosacral strain with myositis.  He also determined the peripheral neuropathy found in the upper and lower extremities are secondary to diabetes mellitus.

The Board finds that separate 10 percent evaluation is warranted under DC 8520 for radiculopathy of the left lower extremity, effective September 23, 2002.  

An evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity is not warranted prior to February 5, 2010 as there is no evidence that the Veteran's symptoms are moderate, moderately severe, or severe with marked muscular atrophy.  There is also no evidence of complete paralysis of the sciatic nerve.  The September 1996 VA examination showed normal muscle strength in both lower extremities, knee and ankle jerks 2+ bilateral and symmetric.  The September 1996 VA examiner specifically noted it appeared that on the orthopedic evaluation in 1994, the Veteran was not relaxed and at that time had a diminished left knee jerk, however on the September 1996 examination, the Veteran was relaxed and had a normal left knee jerk.  At the December 1999 VA examination, the Veteran reported no radiation of pain to the lower extremities and no weakness or numbness of the lower extremities.  The June 2002 VA examiner noted no muscle atrophy of the lower extremities, negative straight leg raising bilaterally, knee jerks +2 with recruitment, left ankle jerk +1, and right ankle jerk +2.  

An evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity is not warranted as there is no evidence that the Veteran's symptoms are moderately severe, or severe with marked muscular atrophy.  There is also no evidence of complete paralysis of the sciatic nerve.  At the March 2010 VA examination, he reported constant severe low back pain radiating to the buttocks; however, upon examination, the lower extremities had normal sensation and reflexes.  The March 2016 VA back examination noted no radicular pain or any other signs or symptoms due to radiculopathy.  At the March 2016 VA diabetic sensory-motor peripheral neuropathy examination, the examiner determined the Veteran's neuropathy of the left lower extremity was moderate in degree.  

Aside from the neuropathy of the left lower extremity, a higher rating is not warranted for any other neurological impairment as associated with the Veteran's low back disability.  The March 2016 VA examiner determined that, with the exception of the Veteran's left lower extremity radicular symptoms, the Veteran's peripheral neuropathy in the upper and lower extremities was secondary to his diabetes mellitus; not his back condition.  There is also no medical evidence or lay report of bowel, bladder, or other objective neurologic abnormalities associated with the spinal disability throughout the appeal period, so additional ratings are not warranted.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  


ORDER

Subject to the law and regulations governing payment of monetary benefits, effective February 1, 1994, a 40 percent rating for low back disability is granted.

A rating in excess of 40 percent for low back disability is denied.

A separate 10 percent evaluation for the Veteran's left lower extremity mild incomplete paralysis of the sciatic nerve is granted effective September 23, 2002.

REMAND

A VA examination of the Veteran's knees was conducted in March 2016.  However, the examiner did not include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Accordingly, a new VA examination is warranted.  Correia v. McDonald, 28 Vet. App. 158 (2016).

In regard to entitlement to TDIU, the March 2016 VA examiner determined the Veteran's back and knee conditions impacted his ability to work as he had a limitation on standing and should avoid lifting or carrying objects more than 15 pounds.  VA examinations also indicate that the Veteran last worked as a federal test administrator in 2010.  The AOJ should request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability to determine the date of the Veteran's last employment and the requirements of his position.  Then, the AOJ should obtain an opinion regarding the Veteran's unemployability in light of his service-connected disabilities.

The claims file contains treatment records from US Naval Hospital at Roosevelt Roads through May 1996.  However, treatment records from US Naval Hospital at Roosevelt Roads since May 1996 have not been obtained and a negative response has not been associated with the claims file.  In a March 1998 statement, the Veteran contended that he received treatment at the US Naval Hospital at Roosevelt Roads over the prior two years.  On remand, the AOJ should request treatment records from the US Naval Hospital at Roosevelt Roads since May 1996 and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.  

The claims file contains VA treatment records through December 2015.  The AOJ should ask the Veteran to identify any additional, pertinent VA or private medical treatment that he has received related to his left knee patellar tendinitis with exostosis and his claim for TDIU.  These records should be obtained and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any outstanding VA and private treatment records related to his left knee patellar tendinitis with exostosis and TDIU.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  This should specifically include records from the US Naval Hospital at Roosevelt Roads since 1996 and VA treatment records since December 2015.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the nature, extent and severity of his left knee patellar tendinitis with exostosis and the impact of his service-connected conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of this condition.  The claims file should be made available to and reviewed by the examiner, and the examiner must record the Veteran's complaints of pain and/or instability.  All appropriate tests and studies should be conducted.  The examiner should address the following: 

a. Indicate whether any of the following are present and to what degree: ankylosis (favorable or unfavorable); recurrent subluxation; lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; limitation of leg flexion; limitation of leg extension; impairment of tibia and fibula; and genu recurvatum.
b. Discuss functional impairment of the left knee, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  Any functional impairment should be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free motion.
c. Test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both right knee and the left knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

4.  Request that the Veteran complete VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and advise him that if he does not return VA Form 21-8940 or otherwise provide information on his employment and educational history it may adversely affect the claim for a TDIU.

5.  Then, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational specialist.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The examiner should take into consideration the Veteran's level of education, special training, and previous work experience.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.

6.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


